UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND,
WELFARE FUND, ANNUITY FUND, AND
APPRENTICESHIP, JOURNEYMAN RETRAINING,
EDUCATIONAL, AND INDUSTRY FUND; THE
TRUSTEES OF THE NEW YORK CITY CARPENTERS
RELIEF AND CHARITY FUND; THE NEW YORK CITY
AND VICINITY CARPENTERS LABOR-                                     OPINION AND ORDER
MANAGEMENT CORPORATION; and THE NEW YORK                                18 Civ. 5376 (ER)
CITY DISTRICT COUNCIL OF CARPENTERS,
                              Petitioners,

                          – against –

WIN BELLEVILLE, LLC a/k/a WIN DEVELOPMENT
INC.,
                      Respondents.


Ramos, D.J.:

       Two union beneﬁt funds, Trustees of the New York City District Council of Carpenters

Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining,

Educational, and Industry Fund (the “ERISA Funds”) and the Trustees of the New York City

Carpenters Relief and Charity Fund (the “Charity Fund”), along with the associated labor-

management organizations, the New York City and Vicinity Carpenters Labor-Management

Corporation and the New York City District Council of Carpenters, a union, petition the Court to

conﬁrm an arbitration award against Win Belleville, LLC a/k/a Win Development Inc, invoking

the Court’s jurisdiction under 29 U.S.C. § 185. For the reasons stated below, the petitioners’

motion is GRANTED.
I.     BACKGROUND

       �e petitioners are all labor-related organizations that function for the beneﬁt of

carpenters in the New York City area. �e ERISA Funds are trustees of several labor-

management trust funds organized and operated in accordance with the Employee Retirement

Income Security Act of 1974, 29 U.S.C. § 1001 et seq., based in New York City. Pet. to Conﬁrm

Arbitration Award (“Pet.”) ¶ 4, Doc. 1. �e Charity Fund is a 501(c)(3) charitable organization

based in New York City. Id. ¶ 5. �e Labor-Management Corporation and the Council of

Carpenters are labor-management organizations based in New York, as well. Id. ¶¶ 6, 7.

       �e respondent, Win Belleville, is a New Jersey limited liability corporation that has

employed carpenters aﬃliated with the petitioners. Id. ¶ 8. Its principal place of business is in

Belleaire Beach, Florida. Id.

       In June 2017, Win Belleville recognized the Council of Carpenters as the exclusive

bargaining agent for carpenters associated with the construction of a Walgreens in Belleville,

New Jersey. Id. ¶ 9. �e agreement between Win Belleville and the Council of Carpenters

includes a requirement that Win Belleville remit contributions to both the ERISA and Charity

Funds for each hour worked by covered employees. Id. ¶ 12. It also includes requirements

concerning the inspection of Win Belleville’s records, and it prescribes speciﬁc procedures for

collecting any delinquent fees owed to the Funds. Id. ¶¶ 13, 14.

       �e agreement includes two arbitration provisions, as well. �e ﬁrst is paragraph 3 of the

project agreement, which indicates that Win Belleville “agrees to arbitrate any and all disputes

arising out of the attached Agreement as provided in the attached Agreement, regardless of

termination of this project.” Pet. Ex. A. �e second is article XV, section 7 of an attached

collective bargaining agreement, which allows that any dispute “concerning any claim arising



                                                 2
from payments to the Fund of principal and/or interest which is allegedly due” may be heard

before an arbitrator. Pet. Ex. C. �e collective bargaining agreement also provides for the

following speciﬁed damages:

           (1) the unpaid contributions; plus
           (2) interest on the unpaid contributions determined at the prime rate of Citi-
               bank plus 2%; plus
           (3) an amount equal to the greater of —
               (a) the amount of the interest charges on the unpaid contributions as
                   determined in (2) above, or
               (b) liquidated damages of 20% of the amount of the unpaid contribtoins;
                   plus
           (4) reasonable attorney’s fees and costs of the action; and
           (5) such other legal or equitable relief as the court deems appropriate.

Id. art. XV § 6(a).

       In late 2017 or early 2018, the petitioners audited Win Belleville’s records and

determined that Win Belleville had failed to make the proper payments to the Funds between

June and September 2017. Pet. ¶ 18. �e petitioners then initiated arbitration proceedings before

Roger Maher, one of the arbitrators identiﬁed in article XV, section 7 of the collective bargaining

agreement. Id. ¶ 20. �e arbitrator gave Win Belleville notice of an arbitration hearing in

Manhattan on May 9, 2018 via regular and certiﬁed mail. Id.

       Win Belleville did not appear at the arbitration hearing, and the arbitrator found it to be in

default. Id. Ex. F. At the hearing, the petitioners submitted the collective bargaining agreement

and presented testimony from their auditors, which established that Win Belleville was

delinquent in its payments to the Funds. Id. at 2. �ose auditors described their accounting

method and the way in which they computed the delinquency. Id. �e petitioners also presented

testimony establishing the amount of damages they were owed under the collective bargaining

agreement. Id.



                                                 3
       On May 10, 2018, the arbitrator awarded the following damages to the petitioners per the

collective bargaining agreement:

                           Principal ..................................$ 28,333.80
                           Total Interest ...........................$      956.98
                           Liquidated Damages ................$ 5,666.76
                           Late Payment Interest ..............$             25.03
                           Promo Fund .............................$         37.77
                           Court Costs ..............................$      400.00
                           Attorney’s Fee .........................$ 1,500.00
                           Arbitrator’s Fee .......................$        500.00
                           TOTAL ...................................$ 37,420.34

Id. at 3. �e arbitrator ordered that interest was to accrue at 5.75% from the date of the award.

       Win Belleville has not paid any of the award, nor has it moved to vacate or modify the

award. Pet. ¶¶ 24, 25. Accordingly, the petitioners asked this Court in June 2018 to conﬁrm the

arbitrator’s award and enter judgment in their favor for the amount awarded, plus interest and

attorneys’ fees. Pet. at 7. Although Win Belleville was served in this action, it has not made an

appearance before this Court. �e Court held a hearing on September 14, 2018 to show cause for

why the petitioner’s motion should not be treated as an unopposed motion for summary

judgment. Win Belleville did not appear at that hearing and the Court thus converted the petition

into an unopposed motion for summary judgment. See D.H. Blair & Co. v. Gottdiener, 462 F.3d

95, 109–10 (2d Cir. 2006) (“[G]enerally a district court should treat an unanswered . . . petition

to conﬁrm/vacate as an unopposed motion for summary judgment.”).

II.    LEGAL STANDARD

       A. Standard for Conﬁrming Arbitrations

       Conﬁrmation of an arbitral award normally takes the form of a summary proceeding that

converts a ﬁnal arbitration award into a judgment of the court. D.H. Blair & Co., Inc. v.

Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006). �e court is required to grant the award unless it is


                                                     4
vacated, modiﬁed, or corrected. Id. (quoting 9 U.S.C. § 9). An application for a judicial decree

conﬁrming an award receives “streamlined treatment as a motion, obviating the separate contract

action that would usually be necessary to enforce or tinker with an arbitral award in court.” Hall

St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582 (2008).

       In order to promote the goals of arbitration, which consist of “settling disputes eﬃciently

and avoiding long and expensive litigation,” arbitration awards “are subject to very limited

review.” Willemijn Houdstermaatschappij, BV v. Standard Microsystems Corp., 103 F.3d 9, 12

(2d Cir. 1997) (internal punctuation and quotation marks omitted) (quoting Folkways Music

Publishers, Inc. v. Weiss, 989 F.2d 108, 111 (2d Cir. 1993)). It is not necessary that the arbitrator

explain the rationale for the award; the award “should be conﬁrmed if a ground for the

arbitrator’s decision can be inferred from the facts of the case.” D.H. Blair & Co., 462 F.3d at

110 (internal quotation marks omitted) (quoting Barbier v. Shearson Lehman Hutton Inc., 948

F.2d 117, 121 (2d Cir. 1991)). In short, as long as there is “a barely colorable justiﬁcation for the

outcome reached,” a court should enforce an arbitration award ‒‒ even if it disagrees with it on

the merits. Landy Michaels Realty Corp. v. Local 32B–32J, Serv. Employees Int’l Union, 954

F.2d 794, 797 (2d Cir. 1992) (internal citation and quotation marks omitted).

       B. Summary Judgment Standard

       An unanswered petition to conﬁrm an arbitration award is to be treated “as an unopposed

motion for summary judgment.” D.H. Blair & Co., 462 F.3d at 110; see also Trs. for The Mason

Tenders Dist. Council Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v.

Earth Constr. Corp., No. 15 Civ. 3967 (RA), 2016 WL 1064625, at *3 (S.D.N.Y. Mar. 15, 2016)

(internal quotation and alterations omitted) (“A district court should treat an unanswered petition

to conﬁrm or vacate as an unopposed motion for summary judgment and base its judgment on



                                                  5
the record.”). Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if

the evidence is such that a reasonable jury could return a verdict for the non-moving party.”

Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing SCR

Joint Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it

might aﬀect the outcome of the litigation under the governing law. Id.

       Even if a motion for summary judgment is unopposed, courts are required to “review the

motion . . . and determine from what it has before it whether the moving party is entitled to

summary judgment as a matter of law.” Vermont Teddy Bear Co., Inc. v. 1-800 Beargram Co.,

373 F.3d 241, 246 (2d Cir. 2004) (internal quotation marks omitted) (quoting Custer v. Pan Am.

Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993)). “[W]hen a nonmoving party chooses the

perilous path of failing to submit a response to a summary judgment motion, the district court

may not grant the motion without ﬁrst examining the moving party’s submission to determine if

it has met its burden of demonstrating that no material issue of fact remains for trial.” Amaker v.

Foley, 274 F.3d 677, 681 (2d Cir. 2001).

       If the burden of proof at trial would fall on the movant, that party’s “own submissions in

support of the motion must entitle it to judgment as a matter of law.” Albee Tomato, Inc. v. A.B.

Shalom Produce Corp., 155 F.3d 612, 618 (2d Cir. 1998). �e Court must “construe the facts in

the light most favorable to the non-moving party and must resolve all ambiguities and draw all

reasonable inferences against the movant.” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011)

(internal quotation marks omitted) (quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126

(2d Cir. 2004)).




                                                 6
III.     DISCUSSION

         A. Jurisdiction

         �e Court must ﬁrst begin by assuring itself of its jurisdiction. See Sinoying Logistics Pte

Ltd. v. Yi Da Xin Trading Corp., 619 F.3d 207, 213 (2d Cir. 2010) (“[B]efore a court grants a

motion for default judgment, it may ﬁrst assure itself that it has personal jurisdiction over the

defendant . . . .”). �e Court ordered the petitioners on October 18, 2019 to show cause why the

petition should not be dismissed due to a lack of personal jurisdiction over Win Belleville.

Doc. 17. �ey ﬁled a memorandum in response on November 1, 2019. Doc. 20. For the reasons

set forth below, the Court is convinced that it has personal jurisdiction over Win Belleville.

         “Serving a summons or ﬁling a waiver of service establishes personal jurisdiction over a

defendant: (A) who is subject to the jurisdiction of a court of general jurisdiction in the state

where the district court is located.” Fed. R. Civ. P. 4(k). In New York, this determination

involves a two-step analysis. Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 567 (2d

Cir. 1996). �e Court must ﬁrst determine whether personal jurisdiction is appropriate pursuant

to the state’s general jurisdiction statute, C.P.L.R. § 301, or its long-arm jurisdiction statute,

C.P.L.R. § 302. 1 If and only if the Court’s exercise of personal jurisdiction is deemed

appropriate according to New York law, the second step is an evaluation of whether the Court’s

exercise of personal jurisdiction comports with the Due Process Clause of the United States

Constitution. Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 163–64 (2d Cir. 2010).




1
  C.P.L.R. § 302(a) allows a court to exercise personal jurisdiction over a non-domiciliary defendant who: (1)
“transacts any business within the state or contracts anywhere to supply goods or services in the state;” (2) “commits
a tortious act within the state . . .;” (3) “commits a tortious act without the state causing injury to person or property
within the state . . . ;” or (4) “owns, uses or possesses any real property situated within the state.”

                                                            7
         �e Court ﬁnds that Win Belleville is within the reach of C.P.L.R. § 302 and that the

exercise of personal jurisdiction is reasonable under the U.S. Constitution.

         First, the petitioners properly served Win Belleville via hand delivery of a summons on

Win Belleville’s registered agent. Aﬀ. of Service, Doc. 8.

         Second, Win Belleville purposefully availed itself of the privileges of New York law,

even though it is a non-domicile. See Chloe, 616 F.3d at 169. In particular, Win Belleville has a

contractual relationship with the petitioners, all New York entities, and it sent payments into New

York pursuant to that contract. See Sunward Elecs., Inc. v. McDonald, 362 F.3d 17, 22 (2d Cir.

2004) (listing factors to be considered in determining personal jurisdiction over a non-

domiciliary). �is dispute arises from that contractual relationship and Win Belleville’s failure to

fully make its payments into New York. See Licci v. Lebanese Canadian Bank, SAL, 673 F.3d

50, 66 (2d Cir. 2012). For these same reasons, the Court ﬁnds that the exercise of personal

jurisdiction comports with due process. See D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 105

(2d Cir. 2006).

         Furthermore, Win Belleville has likely consented to this Court’s jurisdiction through its

agreement to a forum-selection clause allowing for awards to be entered in New York state court,

which is itself consent to the jurisdiction of the New York state courts. Pet. Ex. C., art. XII § 2

(“�e decision of the arbitrator shall be ﬁnal and binding . . . and may be entered as a ﬁnal decree

or judgment in the Supreme Court of the State of New York or in a court of appropriate

jurisdiction . . . .”).

         For these reasons, this Court may exercise personal jurisdiction over Win Belleville and

proceed to the merits of this petition.




                                                  8
       B. Conﬁrmation of the Arbitration Award

       �e Court has conducted a limited review of the arbitration agreement entered into by the

parties and the ensuing arbitration award. �e agreement between the parties required them “to

arbitrate any and all disputes arising out of the [collective bargaining agreement] as provided in

the [collective bargaining agreement], regardless of the termination of this project.” Pet. Ex. A

¶ 3. �e collective bargaining agreement speciﬁed that any arbitration was to take place before

one of three arbitrators, one of whom was the arbitrator assigned here, Maher. Pet. Ex. C art.

XIII § 2. �e agreement further states:

           �e arbitrator shall have the right to conduct an ex-parte hearing in the event
           of the failure of either party to be present at the time and place designated
           for the arbitration, and shall have the power to render a decision based on
           the testimony before him at such hearing. �e decision of the arbitrator shall
           be ﬁnal and binding upon both parties and may be entered as a ﬁnal decree
           or judgment in the Supreme Court of the State of New York or in a court of
           appropriate jurisdiction in any state where such decision shall be rendered.

Id.

       After providing notice via certiﬁed mail to Win Belleville, the arbitrator found that Win

Belleville was in default. Despite the default, the arbitrator heard evidence from the petitioners

detailing the operative agreement, the deﬁciencies in Win Belleville’s records, and the

calculations of damages. �ere is no indication that this decision was made arbitrarily, that it

exceeded the arbitrator’s jurisdiction under the agreement, or that it was contrary to law. See Trs.

of New York City Dist. Council of Carpenters Pension Fund v. Dejil Sys., Inc., No. 12 Civ. 005

(JMF), 2012 WL 3744802, at *3 (S.D.N.Y. Aug. 29, 2012) (“Where, as here, there is no

indication that the arbitration decision was made arbitrarily, exceeded the arbitrator’s

jurisdiction, or otherwise was contrary to law, a court must conﬁrm the award upon the timely

application of any party.”).


                                                 9
       Accordingly, the Court ﬁnds that based on the record provided, together with the

appropriate narrow level of review, there is no disputed material issue of fact and the arbitration

award should be CONFIRMED. See Landy, 954 F.2d at 797 (“[A]n arbitration award should be

enforced . . . if there is ‘a barely colorable justiﬁcation for the outcome reached.’” (quoting

Andros Compania Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704 (2d Cir. 1978))).

       C. Attorney’s Fees, Costs, and Post-Judgment Interest

       �e petitioners also seek to recover an award of attorney’s fees and costs for the instant

motion to conﬁrm, as well as post-judgment interest.

       �e Court agrees that the award of attorney’s fees in connection with this motion is

merited. “[C]ourts have routinely awarded attorney[’]s fees in cases where a party merely

refuses to abide by an arbitrator’s award without challenging or seeking to vacate it through a

motion to the court.” Trs. of New York City Dist. Council of Carpenters Pension Fund v.

Alliance Workroom Corp., No. 13 Civ. 5096 (KPF), 2013 WL 6498165, at *6 (S.D.N.Y. Dec. 11,

2013) (quoting Abondolo v. H. & M.S. Meat Corp., No. 07 Civ. 3870 (RJS), 2008 WL 2047612,

at *4 (S.D.N.Y. May 12, 2008)) (collecting cases). Win Belleville did not abide by the

arbitration award and failed to timely participate in this action. �e Court has reviewed the

records supporting the 2.1 hours of attorney work at a rate of $275.00 per hour and the 0.2 hours

of attorney work at a rate of $70.00 per hour; it ﬁnds those fees reasonable. It ﬁnds the $75 in

costs incurred for this action reasonable, as well.

       And the Court grants post-judgment interest on the full judgment amount pursuant to 28

U.S.C. § 1961(a). See Lewis v. Whelan, 99 F.3d 542, 545 (2d Cir. 1996) (“�e award of post-

judgment interest is mandatory on awards in civil cases as of the date judgment is entered.”).




                                                 10
IV.      CONCLUSION

         For the reasons stated above, petitioners' motion is GRANTED. The arbitration award is

confirmed, and the Clerk of the Court is directed to enter judgment in favor of the petitioners in

the amount of $37,420.34 against Win Belleville, LLC d/b/a Win Development Inc. plus interest

at a rate of 5.75% per annum accruing from May 10, 2018 until the date of entry ofjudgment.

The Clerk is also directed to add $647.50 in attorneys' fees and $75 in costs to that amount. This

judgment shall accrue post-judgment interest as mandated in 28 U.S.C. § 1961. The Clerk of the

Court is respectfully directed to close the case.


It is SO ORDERED.


Dated:    November 12, 2019
          New York, New York
                                                                   Edgardo Ramos, U.S.D.J.




                                                    11
